Title: To James Madison from Rufus King, 31 December 1802 (Abstract)
From: King, Rufus
To: Madison, James


31 December 1802, London. Acknowledges JM’s letter and expresses thanks for the early reply as well as for the “like communication” sent to King’s agent in New York. “As I expect the vessel coming to me from America, will be here, and ready for me & my family to embark by the 10. of April, I am making the requisite preparations and hope I may not be disappointed in receiving my Letters of Recall in season, to enable me to leave England immediately after that Date.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 1 p. Marked “Private.” Docketed by Wagner. Printed in King, Life and Correspondence of Rufus King, 4:199.



   
   See JM to King, 9 Oct. 1802, and n. 2.


